DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 33 is objected to under 37 CFR 1.75(c) as being in improper form because it depends from two claims, claim 32 and claim 16. See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20-31, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zanellato et al (WO 2013/144867) and Juno Pharmaceuticals (iAluRil® Product Information, 2014 – NPL reference 2, IDS submitted 1/6/2020).
Zanellato teaches the preparation of various combinations of hyaluronic acid (HA) and chondroitin sulfate (CS) for therapeutic administration for the treatment of disorders, such as intrabladder administration for the treatment of interstitial cystitis (IC). See abstract; page 5; and page 10, lines 20-22. 
The reference further teaches the preparation of various HA/CS combinations in a dibasic (monohydrogen)/monobasic (dihydrogen) sodium phosphate buffer at a pH of between 6.5 and 7.4. See paragraph bridging pp 10-11 and examples, particularly example 1. The example comprises 0.65 mg/ml of the phosphate buffer components. The ratio of dihydrogen (monobasic) to monohydrogen (dibasic) is 1:12. The buffer system further comprises 8.5 mg/ml of NaCl. The 
The reference does not exemplify a product having the particularly recited HA and CS concentrations. The reference is further silent regarding a particular storage and/or application device. 
Juno teaches a syringe for intravesical instillation of a solution of HA (16 mg/ml) and CS (20 mg/ml) for the treatment of disorders, such as IC. The syringe contains a total of 50 ml of the HA/CS solution. See entire reference. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Zanellato product by preparing the exemplified, phosphate-buffered solution using the exemplified Juno HA/CS concentration for treating disorders, such as IC, with a reasonable expectation of success. The artisan would be motivated to make this modification because this concentration is within the range suggested by Zallenato, and it is expressly described by Juno as being suitable for the same type of treatment disclosed by Zanellato. It would be further obvious to prepare that solution as a ready-to-use, unit dosage by placing it into a sterile syringe as disclosed by Juno for distribution and convenience of the patient or practitioner. 
With respect to claim 28, the specification states that it is the phosphate buffer that allows for storage stability, so it would appear that in making this obvious concentration modification to Zanellato, it would appear that this limitation would be achieved.       


s 16-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zanellato et al (WO 2013/144867) and Juno Pharmaceuticals (iAluRil® Product Information, 2014 – NPL reference 2, IDS submitted 1/6/2020) in view of Vestweber et al (WO 2008/071245) and Marcellin et al (Appl. Microbiol. Biotechnol., 2014). The Vestweber reference is in German, so the citations will refer to the machine translation. 
Zanellato teaches as set forth above. Example 1 exemplifies a product comprising unmodified HA with a weight average molecular weight of 150-300 kDa and CS with a molecular weight of 50-60 kDa. It is noted that although the particular example is discussed in terms of its use for viscosupplementation, the reference expressly teaches that the formulations are suitable for the treatment of IC. The reference is silent regarding the number average molecular weight of the HA and CS and a kit comprising an instillation hose. 
Juno teach as set forth above. 
Vestweber also teaches the administration of a composition comprising HA and CS for the treatment of inflammatory diseases of the urogenital tract, such as IC. See page 1. The reference teaches the use of an HA of microbial origin with a molecular weight of about 175 to 190 kDa and CS with molecular weight of about 30 to 40 kDa. See pp 5-7. The reference also suggests a ready-to-use unit dosage of about 50 ml and a kit with a storage container or application unit along with an instillation tube, such as a catheter. See page 10. 
With respect to the number average MW of the products, what is called the “average MW” is generally the “weight average MW,” and the “number average MW” = weight average MW/polydispersity. Marcellin teaches that lower molecular weight HA typically has a polydispersity of about 1.6 to 2.0. See p 6949 at “Measuring MW of HA.” 

It would be further obvious to prepare a kit with a storage device, such as a syringe, containing the composition with an instillation device, such as a catheter (hose), for the convenience of the patient or practitioner.   











Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623